Name: Commission Regulation (EC) No 2591/2001 of 27 December 2001 opening a Community tariff quota for certain goods originating from Turkey (2002)
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|32001R2591Commission Regulation (EC) No 2591/2001 of 27 December 2001 opening a Community tariff quota for certain goods originating from Turkey (2002) Official Journal L 345 , 29/12/2001 P. 0023 - 0024Commission Regulation (EC) No 2591/2001of 27 December 2001opening a Community tariff quota for certain goods originating from Turkey (2002)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), in particular Article 7(2) thereof,Having regard to Decision 1/97 of the EC-Turkey Association Council of 29 April 1997 on the arrangements applicable to certain processed agricultural products(3), and in particular Article 1 thereof,Whereas:(1) Decision (EC) No 1/97 of the EC-Turkey Association Council establishes, in order to encourage the development of trade in accordance with the objectives of the customs union, annual quotas in terms of value in respect of certain pasta products for the Community and certain processed agricultural products covered by Chapter 19 of the Combined Nomenclature for Turkey.(2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Common Customs Code(4), as last amended by Regulation (EC) No 993/2001(5), consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The Community tariff quota specified in the Annex to this Regulation shall be open from 1 January to 31 December 2002.Admission to the benefit of this tariff quota shall be subject to the presentation of an A.TR certificate in accordance with Decision No 1/2001 of the EC-Turkey Customs Cooperation Committee of 28 March 2001 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council(6).Article 2The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall be applicable from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 126, 17.5.1997, p. 26.(4) OJ L 253, 11.10.1993, p. 1.(5) OJ L 141, 28.5.2001, p. 1.(6) OJ L 98, 7.4.2001, p. 31.ANNEX>TABLE>